DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 9/6/2022.  Claims 22-42 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Ashley Pezzner on 9/8/2022.

4.	The application has been amended as follows:
Claim 39, line 18, change “mixture,” to -- mixture, and --.
Replace the abstract with the following:
A method for the production of functionalized partially hydrolyzed polyvinyl acetate comprising vinyl alcohol, vinylacetate and functionalized vinyl alcohol units by reacting in a melt a partially hydrolyzed polyvinyl acetate as component A with a reactive compound carrying at least one ethylenically unsaturated group and at least one reactive group reactive with hydroxyl or acetate groups as component B, in the presence of at least one stabilizer as component C and in the presence of at least one catalyst selected from the group consisting of tertiary amines and nitrogen-containing heterocycles as component D, the method comprising the steps: 
feeding the components into a mixing device capable of heating, melting and mixing components A, B, C and D, heating, melting and mixing components A, B, C and D in the device to give a melt and reacting components A and B in the melt. 


Allowable Subject Matter

5.	Claims 22-42 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Zerroukhi et al. (WO 2006/097656).
Zerroukhi et al. disclose a method of making a modified EVOH by using polycaprolactone grafted hydroxylated polymer, methacrylic anhydride, N-methylimidazole and 2,6-di-tert-butyl-p-methylphenol by feeding these into an extruder by heating, melting and extruding (Examples 1, 2, and 7, [0036]-[0040]).
	Thus, Zerroukhi et al. do not teach or fairly suggest the claimed method for the production of functionalized partially hydrolyzed polyvinyl acetate comprising vinyl alcohol, vinyl acetate and functionalized vinyl alcohol units by reacting in a melt a partially hydrolyzed polyvinyl acetate as component A with a reactive compound carrying at least one ethylenically unsaturated group and at least one reactive group reactive with hydroxyl or acetate groups as component B, in the presence of at least one stabilizer as component C wherein the amount of stabilizer in the reaction mixture is in the range of from 0.01 to 5 wt%, and in the presence of at least one catalyst selected from the group consisting of tertiary amines and N containing heterocycles as component D, the method comprising the steps: a) optionally drying one or more of components A, B, C and optionally D, b) optionally pre-mixing two or more of components A, B, C and optionally D, c) feeding the components into a mixing device capable of heating, melting and mixing components A, B, C and optionally D, d) heating, melting and mixing components A, B, C and optionally D in the device to give a melt and reacting components A and B in the melt, e) optionally cooling or shaping and cooling the obtained mixture.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762